
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 22
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2011
			Mr. Turner (for
			 himself, Mr. Akin,
			 Mr. Alexander,
			 Mr. Austria,
			 Mrs. Bachmann,
			 Mr. Bachus,
			 Mr. Bartlett,
			 Mr. Bilbray,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Boehner,
			 Mr. Bonner,
			 Mr. Boustany,
			 Mr. Broun of Georgia,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mr. Calvert,
			 Mr. Camp, Mr. Cantor, Mrs.
			 Capito, Mr. Carter,
			 Mr. Coble,
			 Mr. Coffman of Colorado,
			 Mr. Culberson,
			 Mr. Davis of Kentucky,
			 Mr. Diaz-Balart,
			 Mr. Duncan of South Carolina,
			 Mr. Duncan of Tennessee,
			 Mr. Flake,
			 Mr. Fleming,
			 Mr. Forbes,
			 Mr. Franks of Arizona,
			 Mr. Gallegly,
			 Mr. Garrett,
			 Mr. Gibbs,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Goodlatte,
			 Ms. Granger,
			 Mr. Graves of Missouri,
			 Mr. Hall, Mr. Heller, Mr.
			 Hensarling, Mr. Herger,
			 Mr. Hunter,
			 Mr. Sam Johnson of Texas,
			 Mr. Johnson of Illinois,
			 Mr. Jones,
			 Mr. King of New York,
			 Mr. King of Iowa,
			 Mr. Kingston,
			 Mr. Kline,
			 Mr. Lamborn,
			 Mr. Lance,
			 Mr. LaTourette,
			 Mr. Latta,
			 Mr. Lee of New York,
			 Mr. Lewis of California,
			 Mr. Long, Mr. Lucas, Mr.
			 Luetkemeyer, Mr. Manzullo,
			 Mr. Marchant,
			 Mr. McCaul,
			 Mr. McClintock,
			 Mr. McKeon,
			 Mr. Mica, Mr. Gary G. Miller of California,
			 Mr. Miller of Florida,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Nunes,
			 Mr. Olson,
			 Mr. Pence,
			 Mr. Pitts,
			 Mr. Platts,
			 Mr. Poe of Texas,
			 Mr. Posey,
			 Mr. Price of Georgia,
			 Mr. Rehberg,
			 Mr. Reichert,
			 Mr. Roe of Tennessee,
			 Mr. Rogers of Kentucky,
			 Mr. Rogers of Alabama,
			 Mr. Ross of Florida,
			 Mrs. Schmidt,
			 Mr. Sessions,
			 Mr. Shimkus,
			 Mr. Shuster,
			 Mr. Stearns,
			 Mr. Terry,
			 Mr. Tiberi,
			 Mr. Walden,
			 Mr. Westmoreland,
			 Mr. Wilson of South Carolina,
			 Mr. Young of Florida, and
			 Mr. Young of Alaska) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to prohibit the United States from owning stock in
		  corporations.
	
	
		1.Short titleThis joint resolution may be cited as the
			 Preserving Capitalism in America
			 Amendment.
		2.Constitutional
			 amendmentThat the following
			 article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the Constitution
			 when ratified by the legislatures of three-fourths of the several States within
			 seven years after the date of its submission for ratification:
			
				 —
					The United States shall not own, subscribe
				to, or otherwise have any interest in the stock or equity of any company,
				association or corporation: Provided, That the foregoing
				prohibition shall not apply to any investments through any pension
				funds.
					.
		
